Filed
                                                                                  Washington State
                                                                                  Court of Appeals
                                                                                   Division Two

                                                                                    March 7, 2017




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    MUFG UNION BANK, N.A., successor in                         No. 47755-6-II
    interest to the FDIC as Receiver of Frontier
    Bank,

                                  Appellant,

           v.

    RANDY CAMPADORE, a single person;                      UNPUBLISHED OPINION
    RAYMOND E. PELZEL, and the marital
    community composed of RAYMOND E.
    PELZEL and MERRILEE PELZEL;
    WILLIAM RILEY and ALTHEA RILEY,
    husband and wife, and the marital community
    composed thereof,

                                  Respondents.

          JOHANSON, J. — MUFG Union Bank NA (Union Bank) appeals the superior court’s

rulings on cross motions for summary judgment filed by Union Bank and by Randy Campadore

and four others (collectively, the Guarantors).    We conclude that Umpqua Bank v. Shasta

Apartments, LLC1 controls the primary question presented—the receivership statute does not

preclude a deficiency judgment after a receiver’s sale. Thus, we reverse the superior court’s

rulings granting summary judgment for the Guarantors and denying summary judgment for Union


1
    194 Wash. App. 685, 378 P.3d 585, review denied, 186 Wash. 2d 1026 (2016).
No. 47755-6-II


Bank and remand to enter summary judgment in Union Bank’s favor. Finally, we award Union

Bank its appellate attorney fees.

                                             FACTS

                                    I. BACKGROUND FACTS2

        The Guarantors—Campadore, Raymond E. and Merrilee Pelzel, and William and Althea

Riley—were the members of Voight Creek Estates LLC (Voight Creek). Voight Creek owned

undeveloped land in Orting (the Orting property).

                           A. PROMISSORY NOTE AND DEED OF TRUST

        In April 2006, Voight Creek executed a promissory note to Frontier Bank for $2.5 million,

secured by a deed of trust on the Orting property. In the event of a default, the deed of trust

provided for a receiver’s appointment, among other remedies, but did not authorize the receiver to

sell the property.

        Frontier Bank and Voight Creek later changed the promissory note’s maturity date several

times, with the note ultimately maturing in July 2008, but not any other note terms. A Federal

Deposit Insurance Corporation (FDIC) receiver subsequently took over Frontier Bank. In March

2012, Union Bank purchased the promissory note and other assets from Frontier Bank’s FDIC

receiver.

                                        B. GUARANTIES

        In April 2006, the Guarantors each executed commercial guaranties of the promissory note.

Each Guarantor “absolutely and unconditionally” guaranteed payment and satisfaction of Voight



2
 The facts in section I are undisputed and are taken from exhibits supporting the parties’ cross
motions for summary judgment.

                                                2
No. 47755-6-II


Creek’s indebtedness and had “unlimited” liability and “continuing” obligations. Clerk’s Papers

(CP) at 124, 128, 132, 136, 140. And each Guarantor waived “any and all rights or defenses based

on suretyship or impairment of collateral,” including all defenses “other than actual payment and

performance of the [i]ndebtedness.” CP at 125, 129, 133, 137, 141.

                                C. DEFAULT AND RECEIVERSHIP

       The note was not paid, and the Guarantors defaulted on their guaranties. Union Bank then

moved the superior court to appoint a general receiver.

1.     AGREED ORDER FOR RECEIVERSHIP

       In April 2012, the superior court considered the parties’ “motion and stipulation” and

entered an “Agreed Order” that appointed a general receiver after finding that the appointment was

reasonably necessary and that other remedies were unavailable or inadequate. CP at 151. The

Agreed Order vested the receiver with the authority to sell the Orting property subject to the

superior court’s approval, and it listed Union Bank and Voight Creek as the only parties.

       Voight Creek consented to the general receiver’s appointment as being “in the best interest

of all parties” to the litigation. CP at 166. Guarantors William Riley, Campadore, and Raymond

Pelzel signed an amended Agreed Order3 on behalf of Voight Creek. Each of the Guarantors was

served with a copy of the Agreed Order.

2.     ORTING PROPERTY’S SALE

       In June 2013, the receiver sought the superior court’s approval of the Orting property’s sale

for $360,000. Guarantor William Riley objected to the sale because he alleged that the sale price



3
  The amended Agreed Order updated the property’s legal description but was otherwise
substantively the same as the original Agreed Order.

                                                3
No. 47755-6-II


was below market value. Riley filed an objection on behalf of “one of the owners and guarantors

of Voight Creek” and claimed that the property could be broken into lots and sold for $1,775,000

altogether based on Riley’s “market analysis.” CP at 199, 209.

       In July 2013, the superior court heard the receiver’s motion to sell the Orting property. The

superior court noted that one of the owners objected to the sale. After considering the receiver’s

motion and the objection, the superior court authorized the receiver to sell the Orting property.

The superior court terminated the receivership after the sale.

                                II. DEFAULT JUDGMENT LAWSUIT

       In August 2014, Union Bank sued the Guarantors for approximately $3.14 million on the

basis that the Guarantors were liable for the post-receiver’s sale deficiency.

                        A. UNION BANK’S SUMMARY JUDGMENT MOTION

       In March 2015, Union Bank moved for summary judgment on the Guarantors’ liability and

the amount of the deficiency.        The Guarantors responded that summary judgment was

inappropriate as a matter of law because Union Bank sought recovery predicated on a “fictitious

legal theory”: that a creditor may bring a deficiency judgment against guarantors under the

receivership statute. CP at 291. And the Guarantors noted that the deed of trust did not authorize

a general receiver, with the power to sell the Orting property. The Guarantors contended also that

the determination of the property’s value was “inherently factual” and inappropriate for summary

judgment and that a factual issue existed regarding the value and thus the amount of the deficiency.

CP at 301.

       Union Bank replied that all parties had agreed to a general receiver’s appointment and that

the guaranties waived all the arguments that the Guarantors asserted. And Union Bank contended


                                                 4
No. 47755-6-II


that the Guarantors had failed to show that there was an issue of fact regarding the Orting

property’s value when it was sold.

       In support, the receiver submitted a declaration and exhibits explaining that he had

consulted with a septic system engineer and a developer, who had advised the receiver that the

Orting property was not fit for development. After negotiating at arms’ length with the offeror,

the receiver accepted the strongest offer and then moved to authorize the sale.

                        B. GUARANTORS’ SUMMARY JUDGMENT MOTION

       In March 2015, the Guarantors filed a cross motion for summary judgment in which they

argued that as a matter of law Union Bank could not obtain a deficiency judgment against the

Guarantors under the receivership statute. The Guarantors argued also that they did not have

standing to object to the receiver’s sale and thus were deprived of an opportunity to challenge the

Orting property’s sale. And the Guarantors contended that the deed of trust did not authorize a

general receiver’s appointment, with the power to sell the property.

       Union Bank responded that the guaranties’ terms obligated the Guarantors to pay the

remaining loan balance after the receiver’s sale. Thus, Union Bank claimed, it had a contractual

right to pursue a deficiency judgment. And Union Bank argued that in the Agreed Order, Voight

Creek had stipulated to a general receiver’s appointment.

                               C. ORDER ON SUMMARY JUDGMENT

       In April 2015, the trial court heard argument on the summary judgment motions. The trial

court denied Union Bank’s summary judgment motion and granted the Guarantors’ cross motion.

Union Bank filed, and the superior court subsequently denied, a reconsideration motion. Union

Bank now appeals the denial of its summary judgment and reconsideration motions and grant of


                                                5
No. 47755-6-II


the Guarantor’s summary judgment motion. Of the Guarantors, only Campadore responds to

Union Bank’s appeal.

                                            ANALYSIS

                         I. STANDARD OF REVIEW AND LEGAL PRINCIPLES

       We review de novo an order on summary judgment and engage in the same inquiry as the

trial court. Munich v. Skagit Emergency Cmmc’ns Ctr., 175 Wash. 2d 871, 877, 288 P.3d 328 (2012).

Additionally, statutory interpretation is a question of law that we review de novo. Ruvalcaba v.

Kwang Ho Baek, 175 Wash. 2d 1, 6, 282 P.3d 1083 (2012). When reviewing a summary judgment

order, we consider all facts and reasonable inferences in the light most favorable to the nonmoving

party. Munich, 175 Wash. 2d at 877. And we review only the evidence and issues called to the

attention of the trial court. RAP 9.12. Summary judgment is appropriate if the pleadings,

admissions on file, and affidavits show that there is no genuine issue of material fact and that the

moving party is entitled to judgment as a matter of law. CR 56(c).

       “‘Receiver’ means a person appointed by the court as the court’s agent, and subject to the

court’s direction, to take possession of, manage, or dispose of property of a person.” RCW

7.60.005(10). A superior court may appoint a receiver “[o]n application of any party, when the

party is determined to have a probable right to or interest in property that is a subject of the action

and in the possession of an adverse party.” RCW 7.60.025(1)(a). But the superior court cannot

appoint a receiver under this subsection unless it first “determines that the appointment . . . is

reasonably necessary and that other available remedies either are not available or are inadequate.”

RCW 7.60.025(1).




                                                  6
No. 47755-6-II


             II. GRANT OF GUARANTORS’ CROSS MOTION FOR SUMMARY JUDGMENT

       Union Bank and Campadore disagree regarding whether the superior court improperly

granted the Guarantors’ summary judgment motion as a matter of law. We conclude that the

superior court erred when it granted the Guarantors’ summary judgment motion.

                 A. DEFICIENCY JUDGMENTS UNDER THE RECEIVERSHIP STATUTE

       The primary issue on appeal is whether the receivership statute precludes a secured creditor

from obtaining a deficiency judgment against guarantors after a court-appointed receiver sells

property that secured the creditor’s interest. Campadore argues that the receivership statute’s

silence on deficiency judgments precludes Union Bank from obtaining a deficiency judgment, so

that the superior court properly granted Campadore’s summary judgment motion on this basis. We

disagree.

       Our decision in Umpqua Bank resolves this issue. In Umpqua Bank, a company executed

a promissory note to a bank secured by a deed of trust on the company’s property and later, a

guaranty. 194 Wash. App. at 688-89. Although the initial deed of trust provided for a custodial

receiver, the bank and the company subsequently executed additional collateral that provided for

the right to a receiver under chapter 7.60 RCW. Umpqua Bank, 194 Wash. App. at 689-90. When

the company defaulted on the note, the bank requested the appointment of a general receiver under

chapter 7.60 RCW and judicial foreclosure4 on the deed of trust. Umpqua Bank, 194 Wash. App. at

690.



4
  RCW 7.60.025(1)(b) allows for the appointment of a receiver “after commencement of any
judicial action or nonjudicial proceeding to foreclose upon any lien against or for forfeiture of any
interest in” real property where the property is in danger of being lost or the appointment of a
receiver is provided for by agreement.

                                                 7
No. 47755-6-II


       The superior court appointed a general receiver, with authority to sell the property.

Umpqua Bank, 194 Wash. App. at 690. The superior court then approved the receiver’s motion to

sell the property, and the bank moved for an order of default against the company and guarantor.

Umpqua Bank, 194 Wash. App. at 691-92. In cross motions for summary judgment, the parties

disputed whether the receivership statute precluded the bank from obtaining a deficiency judgment

against the company and the guarantor. Umpqua Bank, 194 Wash. App. at 692-93. After the superior

court granted the bank’s summary judgment motion, the company and the guarantor appealed.

Umpqua Bank, 194 Wash. App. at 693.

       We held that “the plain meaning of chapter 7.60 RCW does not preclude a secured creditor

from pursuing a deficiency judgment against a grantor and guarantor after a court-approved

receiver’s sale of the grantor’s property.” Umpqua Bank, 194 Wash. App. at 688. Thus, the bank

was entitled to pursue a deficiency judgment against the guarantor and the company, and the

summary judgment order was proper. Umpqua Bank, 194 Wash. App. at 688.

       Here, the Guarantors argued that as a matter of law, the receivership statute precluded

Union Bank from obtaining a deficiency judgment against them. Under Umpqua Bank, the trial

court incorrectly granted the Guarantors’ summary judgment motion against Union Bank on the

basis that the receivership statute did not allow a deficiency judgment.

       Campadore further argues that the receivership statute should not be read to allow a creditor

to circumvent the protections given to guarantors in nonjudicial foreclosures under the deed of

trust act, chapter 61.24 RCW. Again, we disagree.

       In Umpqua Bank, we addressed the appellants’ argument that the receiver’s sale was

essentially a nonjudicial foreclosure and thus that a deficiency judgment was not allowed. 194


                                                 8
No. 47755-6-II


Wn. App. at 696. We noted that even under the deed of trust act, a deficiency judgment may be

brought after a judicial foreclosure. Umpqua Bank, 194 Wash. App. at 697. And we held that

       because [the bank] did not sell or attempt to foreclose on the property nonjudicially
       through a trustee’s sale, because a receiver’s sale is not a foreclosure sale but a
       judicial sale, and because the Receivership Statute does not preclude deficiency
       judgments after a receiver’s sale of property, [the bank] was entitled to pursue a
       deficiency judgment.

Umpqua Bank, 194 Wash. App. at 699.

       As in Umpqua Bank, Union Bank did not attempt to nonjudicially foreclose on the property

and the receiver’s sale was a judicial sale. As discussed, we adhere to Umpqua Bank’s holding

that the receivership statute’s plain language does not foreclose a deficiency judgment. For these

reasons, the trial court erred when it granted the Guarantors’ summary judgment motion.

                    B. UMPQUA BANK IS NOT MATERIALLY DISTINGUISHABLE

       Campadore asserts several reasons to distinguish Umpqua Bank. But Campadore fails to

provide a principled basis upon which to hold that Umpqua Bank does not apply here.

       First, Campadore argues that Umpqua Bank, unlike here, involved an ongoing judicial

foreclosure. It is true that in Umpqua Bank, we noted that the receivership was brought under

RCW 7.60.025(1)(b), which authorizes a court-appointed receiver if provided for by agreement

and after the commencement of a foreclosure proceeding. But RCW 7.60.025(1)(a) also allows

the appointment of a receiver on application of an interested party “whether or not the application

. . . is combined with . . . an action seeking a money judgment.” Regardless of whether the trial

court appoints the receiver under RCW 7.60.025(1)(a) or (1)(b), the receiver remains an “officer

of the court,” and thus “a receiver’s sale is a judicial sale.” Umpqua Bank, 194 Wash. App. at 698.

Thus, we decline to depart from Umpqua Bank’s holding on this ground.


                                                9
No. 47755-6-II


       Second, Campadore argues that we should decline to follow Umpqua Bank’s holding

because unlike in Umpqua Bank, the deed of trust in this case was breached by a general receiver’s

appointment. But as discussed in section II(C) below, the deed of trust was not breached because

the receiver was appointed by agreement of the parties. Thus, this argument is unavailing.

       Third, Campadore argues that the Guarantors were not named as parties in the separate

receivership action and did not have the opportunity to appear or defend, whereas the guarantor in

Umpqua Bank was a party to the separate receivership action who elected not to appear in the

proceedings. Campadore claims that Umpqua Bank is therefore distinguishable. We disagree.

       RCW 7.60.190(2) provides that “[a]ny person having a claim against or interest in any

estate property or in the receivership proceedings may appear in the receivership.” And a “party

in interest has a right to be heard with respect to all matters affecting the person, whether or not

the person is joined as a party to the action.” RCW 7.60.190(2). RCW 7.60.260(2)(ii) states that

the superior court “may order” a receiver’s sale free and clear of liens and rights of redemption,

whether or not the sale proceeds will satisfy all claims, unless the property owner or a creditor

with an interest in the property files an opposition.

       The premise of Campadore’s alleged distinction—that the Guarantors could not appear or

defend in the receivership action—fails because the Guarantors were interested parties with the

right to appear and be heard. See RCW 7.60.190(2). Further, the Guarantors had the opportunity

to appear and defend, and at least one of them actually participated in the sale authorization

hearing. When the receiver moved to authorize the property’s sale, William Riley filed an

objection to the sale price as “one of the owners and guarantors of Voight Creek.” CP at 199. The

superior court considered and was unpersuaded by this objection.


                                                 10
No. 47755-6-II


       Because Campadore is incorrect that the Guarantors lacked the opportunity to appear or

defend, this asserted reason for distinguishing Umpqua Bank fails.5 None of Campadore’s alleged

distinctions are persuasive; accordingly, we adhere to our holding in Umpqua Bank.

                   C. DEED OF TRUST BREACHED BY GENERAL RECEIVERSHIP

       Campadore briefly argues that Union Bank breached the deed of trust when it had a general

receiver sell the Orting property so that Union Bank had no right to a deficiency judgment and the

trial court properly granted the Guarantors’ summary judgment motion. We reject this argument.

       It is true that the deed of trust provided for a custodial receiver and not a general receiver.

But Campadore’s argument overlooks that Voight Creek and Union Bank stipulated to a general

receiver’s appointment in an Agreed Order, which authorized the general receiver to sell the Orting

property subject to the superior court’s approval. Voight Creek stipulated to the general receiver’s

appointment because the appointment was “in the best interest of” the parties. CP at 166, 186.

Further, Campadore fails to explain why, even if a general receiver’s appointment breached the

deed of trust, Union Bank should be precluded from bringing a deficiency judgment against the

Guarantors.

       It is undisputed that Voight Creek and Union Bank agreed to a general receiver’s

appointment. The trial court erred insofar as it concluded that Union Bank breached the deed of



5
 Other than as a reason to distinguish Umpqua Bank, Campadore argues that “standing” is a “red-
herring[]” that is irrelevant to his appeal. Br. of Resp’t at 20. Despite this disclaimer, Campadore
briefly argues that the Guarantors could not participate in the receivership proceedings because
only a property owner or creditor with an interest in the property can object to a receiver’s sale.
Campadore is incorrect. RCW 7.60.260(2)(ii) provides that a superior court “may” authorize a
sale free and clear of liens and rights of redemption “unless” the property owner or an interested
creditor objects. RCW 7.60.260(2). The exception does not say that only the property owner or
an interested creditor may object.

                                                 11
No. 47755-6-II


trust and therefore that Union Bank could not obtain a deficiency judgment. As discussed above,

the argument that a deficiency judgment is not available after a receiver’s sale fails as well. For

these reasons, we hold that the trial court erred as a matter of law when it granted summary

judgment for the Guarantors.     Accordingly, we reverse the trial court’s order granting the

Guarantors’ summary judgment motion.6

                  III. DENIAL OF UNION BANK’S SUMMARY JUDGMENT MOTION

       We next determine whether the superior court erred when it denied Union Bank’s summary

judgment motion. Campadore claims that the superior court properly denied Union Bank’s

motion. He argues that a deficiency judgment was not allowed following a general receivership,

that factual issues remained, that determining the property’s value was an “inherently factual”

matter, and that Union Bank had not brought an unjust enrichment claim. As discussed above,

Campadore’s deficiency judgment argument fails. We reject Campadore’s remaining arguments,

other than his unjust enrichment claim argument, and hold that the superior court erred when it

denied Union Bank’s summary judgment motion.

              A. NO FACTUAL ISSUES OR INHERENTLY FACTUAL DETERMINATIONS

       Campadore argues that genuine issues of material fact related to the Orting property’s value

preclude Union Bank’s summary judgment motion. Campadore further contends that the superior




6
  At oral argument, Campadore claimed for the first time that due to lack of notice of the superior
court’s approval of the receiver’s sale, his due process right under article I, section 3 of the
Washington Constitution had been denied. Wash. Court of Appeals oral argument, MUFG Union
Bank v. Campadore, No. 47755-6-II (Dec. 15, 2016), at 15 min., 56 sec. to 16 min., 10 sec. (on
file with court). We decline to consider Campadore’s constitutional due process argument, which
was not addressed in his briefing. See State v. Kirwin, 137 Wash. App. 387, 394, 153 P.3d 883
(2007), aff’d, 165 Wash. 2d 818, 203 P.3d 1044 (2009).

                                                12
No. 47755-6-II


court was required to make “inherently factual” findings regarding the property’s fair value before

it calculated the amount of the deficiency judgment. These arguments fail.

1.     NO GENUINE ISSUE OF FACT

       Campadore claims that there is a genuine issue of fact as to the deficiency judgment amount

because the property should have been sold for $1,775,000 rather than $360,000. We disagree.

       A superior court’s sales order binds any person with an “interest in” the receivership estate

and actual knowledge of the receivership.7 RCW 7.60.190(4). Here, the Guarantors comprised

all of Voight Creek’s members.        After Voight Creek stipulated to the general receiver’s

appointment, three of the five Guarantors signed the amended Agreed Order on Voight Creek’s

behalf. And each Guarantor was served with the Agreed Order and notice of receivership. Further,

on behalf of the owners and Guarantors, William Riley objected to the receiver’s sale price after

receiving notice of the receiver’s motion to authorize the Orting property’s sale. None of the

Guarantors appealed the order authorizing the sale. From these undisputed facts, it is apparent that

the Guarantors had actual knowledge of the receivership and thus are bound by the sale order under

RCW 7.60.190(4).




7
  Campadore argues that whether the receiver’s sale bound the Guarantors is, similarly to the
standing argument, a “red-herring[]” that is irrelevant to this appeal because it has no bearing on
whether Union Bank could seek a deficiency judgment. Br. of Resp’t at 20. To the contrary, the
binding effect of the receiver’s sale resolves Campadore’s argument that genuine issues of fact
regarding the deficiency judgment’s amount barred the superior court from granting Union Bank’s
summary judgment motion.

                                                13
No. 47755-6-II


       Because the receiver’s sale price, which established the deficiency judgment’s amount,

bound the Guarantors, Campadore’s argument that there are genuine issues of material fact

regarding the deficiency judgment’s amount lacks merit.8

2.     NO “INHERENTLY FACTUAL” DETERMINATIONS REQUIRED

       Campadore asserts that inherently factual issues prevented the trial court from granting

Union Bank’s summary judgment motion because the trial court had to determine the Orting

property’s fair value. This argument fails.

       While the deed of trust act provides for a fair value hearing after a nonjudicial foreclosure,

see RCW 61.24.100(5), the receivership statute does not provide such a right. And Campadore

fails to provide legal authority to support his argument that the receivership statute requires such

a hearing. Because Campadore fails to show, as a matter of law, that the sale price of the Orting

property was not the appropriate figure from which to calculate the deficiency judgment, we reject

Campadore’s argument. And because Campadore cannot now dispute the receiver’s sale price,

which was binding, the superior court erred when it denied Union Bank’s summary judgment

motion.9



8
  Even if we considered Campadore’s argument, Campadore fails to show a genuine issue of
material fact regarding the property’s value. Campadore relies upon William Riley’s objection to
the sale price (based on William Riley’s independent “market analysis”) before the receiver’s sale
and Chuck Sundsmo’s declaration. But the superior court considered and rejected William Riley’s
claim when it authorized the sale for $360,000, and William Riley did not appeal the sales order.
Further, Sundsmo’s offer was uncontrovertedly for $360,000. Thus, Campadore does not show a
genuine factual issue that the property’s value was greater than $360,000, and his argument must
fail.
9
  Union Bank argues also that the superior court should have granted summary judgment in its
favor because of the absolute and unconditional waivers signed by the Guarantors. We do not
reach the merits of Union Bank’s waiver argument because we hold in Union Bank’s favor on
other grounds.
                                             14
No. 47755-6-II


                                     B. UNJUST ENRICHMENT

       Campadore argues that Union Bank improperly sought summary adjudication of an unjust

enrichment claim not within its complaint. We agree.

       A party may move for summary judgment upon “all or any part” of the claim, counterclaim,

or cross claim upon which the party seeks to recover. CR 56(a). But in its summary judgment

motion, Union Bank argued that it was entitled to summary adjudication of an unjust enrichment

claim, although Union Bank had not yet brought any such claim. Union Bank may not move for

summary judgment upon a claim it has yet to even assert. See CR 56. Accordingly, although we

reverse the superior court’s ruling denying Union Bank’s summary judgment motion, we note that

the motion was properly denied insofar as the motion requests adjudication of an unjust enrichment

claim not pleaded.

                                 IV. APPELLATE ATTORNEY FEES

       Union Bank requests its appellate attorney fees under the guaranties’ provisions permitting

recovery of all attorney fees incurred in enforcing the guaranties. We award an appellant its

attorney fees only if authorized by contract, statute, or a recognized ground of equity. Union Bank

NA v. Blanchard, 194 Wash. App. 340, 364, 378 P.3d 191 (2016). In Blanchard, Division One noted

that the guaranties provided for the guarantors to pay the bank’s attorney fees incurred in enforcing

the guaranties and thus authorized an appellate fee award to the bank. 194 Wash. App. at 364. The

guaranties here contain the same provision. Because Union Bank has established a right to enforce

the guaranties, we award Union Bank its reasonable appellate attorney fees.




                                                 15
No. 47755-6-II


        We reverse the superior court’s rulings granting summary judgment for the Guarantors and

denying summary judgment for Union Bank and remand to enter summary judgment in Union

Bank’s favor.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    JOHANSON, J.
 We concur:



 BJORGEN, C.J.




 MELNICK, J.




                                               16